DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and Terminal Disclaimer filed January 12, 2021.  Claims 21,23-32,34-42 are pending.  Claims 1-20,22,33 were canceled. 

*** The terminal disclaimer filed on January 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,741,518 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21,23-32,34-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s Amendment and terminal disclaimer dated January 12, 2021 have overcome the rejections in the last office action, wherein claims 21, 25 and 32 were respectively amended to further include all of the limitations of the objected claim, which claim was objected in the last office action, and/or would be allowable if rewritten in independent form.  The references of record including Suminoe (7,091,616), Shimizu (2015/0034374), En (8,020,291), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed semiconductor package, or fairly make a prima facie obvious case of the claimed semiconductor package, in combination with other claimed limitations as recited in base claims 21,25 and 32. 

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822